        Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 1 of 18



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

 ALTAMAHA RIVERKEEPER, ONE
 HUNDRED MILES, and SURFRIDER
 FOUNDATION,
          Plaintiffs,
   v.                                                            CIVIL ACTION NO.
                                                               4:18-cv-00251-JRH-JEG
 THE UNITED STATES ARMY CORPS OF
 ENGINEERS, et al.,
          Defendants,
  and
 SEA ISLAND ACQUISITION, LLC,
          Intervenor Defendant.

             ANSWER OF SEA ISLAND ACQUISITION, LLC TO SECOND
        AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF



          Intervenor Defendant Sea Island Acquisition, LLC (“Sea Island”) responds to the

allegations contained in the corresponding numbered paragraphs in the Second Amended

Complaint for Declaratory and Injunctive Relief as follows:

  RESPONSE TO ALL ALLEGATIONS OF THE SECOND AMENDED COMPLAINT

          Sea Island denies each and every allegation of the Second Amended Complaint not

otherwise admitted, denied, or neither admitted nor denied for lack of knowledge or information

sufficient to form a belief as to the truth of the allegations. To the extent that the headings in the

Second Amended Complaint contain factual allegations that require a response, the headings are

denied.
      Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 2 of 18



        1.      Paragraph 1 purports to characterize Plaintiffs’ pleading, and no response to such

assertions is required. Sea Island denies that Plaintiffs have stated a viable claim under any of the

provisions cited.

        2.      Sea Island admits that the Permit authorizes (a) construction of a new T-head groin

in front of The Reserve at Sea Island, (b) dredging of between 1,315,000 and 2,500,000 cubic

yards of sand from an offshore source, and (c) nourishment of more than 17,000 linear feet of

beach on Sea Island; Sea Island further notes that the Permit contains many additional provisions

and conditions. The remaining allegations in Paragraph 2 are denied.

        3.      Paragraph 3 purports to characterize Plaintiffs’ pleadings, and no response to such

assertions is required. Sea Island denies that Plaintiffs are entitled to any of the relief requested.

        4.      Paragraph 4 purports to characterize the chronology of Plaintiffs’ pleadings, and no

response to such assertions are required. Sea Island denies that Plaintiffs have stated viable claims

in any of their pleadings.

        5.      Sea Island admits that the Corps modified the Permit on July 5, 2019. The

remainder of Paragraph 5 purports to characterize Plaintiffs’ pleading, and no response to such

assertion is required. Sea Island denies that Plaintiffs are entitled to any of the relief requested.

                                  JURISDICTION AND VENUE

        6.      Paragraph 6 purports to characterize Plaintiffs’ pleading, and no response to such

assertions is required. Sea Island denies that Plaintiffs have stated a viable claim under any of the

provisions cited.

        7-8.    Denied.

        9.      To the extent Plaintiffs raise any legally cognizable claims, which Sea Island

denies, venue is proper in this Court.




                                                  -2-
      Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 3 of 18



                                            PARTIES

       10-12. Sea Island lacks sufficient information to form an opinion as to the truth of the

allegations in Paragraphs 10-12 and so denies the same.

       13.     Sea Island lacks sufficient information to form an opinion as to the truth of the

allegations in the first grammatical sentence of Paragraph 13, and so denies the same. Sea Island

admits the second grammatical sentence contained in Paragraph 13.

       14-15. Sea Island lacks sufficient information to form an opinion as to the truth of the

allegations in Paragraphs 14-15 and so denies the same.

       16.     Denied.

       17-18. Sea Island lacks sufficient information to form an opinion as to the truth of the

allegations in Paragraphs 17-18 and so denies the same.

       19.     Sea Island admits that the Riverkeeper submitted comments opposing the issuance

of this Permit and challenged the Georgia Shore Protection Act permit for the T-head groin in state

court. Sea Island lacks sufficient information to form an opinion as to the truth of the remaining

allegations contained in Paragraph 19 and so denies the same.

       20-21. Sea Island lacks sufficient information to form an opinion as to the truth of the

allegations in Paragraphs 20-21 and so denies the same.

       22.     Denied.

       23.     Paragraph 23 purports to characterize Plaintiffs’ pleading and exhibits, and no

response to such assertions is required. Sea Island denies that Plaintiffs are entitled to any of the

relief requested.

       24-26. Sea Island lacks sufficient information to form an opinion as to the truth of the

allegations in Paragraphs 24-26 and so denies the same.




                                                 -3-
      Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 4 of 18



       27.     Sea Island admits that Surfrider submitted comments opposing the issuance of this

Permit and challenged the Georgia Shore Protection Act permit in state court. Sea Island lacks

sufficient information to form an opinion as to the truth of the remaining allegations contained in

Paragraph 27 and so denies the same.

       28-29. Sea Island lacks sufficient information to form an opinion as to the truth of the

allegations in Paragraphs 28-29 and so denies the same.

       30.     Denied.

       31.     Paragraph 31 purports to characterize Plaintiffs’ pleading and exhibits, and no

response to such assertions is required. Sea Island denies that Plaintiffs are entitled to any of the

relief requested.

       32.     Denied.

       33.     Sea Island admits that the defendant U.S. Army Corps of Engineers (“Corps”) is an

agency within the United States Department of Defense and that there is a Savannah District of

the Corps of Engineers. The remaining allegations of Paragraph 33 constitute conclusions of law

to which no response is required.

       34.     The first sentence of Paragraph 34 is admitted. The second sentence of

Paragraph 34 is a conclusion of law to which no response is required.

       35.     The first sentence of Paragraph 35 is admitted. Sea Island is without sufficient

information to form a belief as to the truth of the allegations of the second sentence of

Paragraph 35. The third sentence of Paragraph 35 is a conclusion of law to which no response is

required.

       36.     The first sentence of Paragraph 36 is denied. The second sentence of Paragraph 36

is a conclusion of law to which no response is required.




                                                 -4-
      Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 5 of 18



        37.     Sea Island admits that it is a privately-held resort and real estate company that owns

and operates certain resort facilities.

                      FACTUAL AND PROCEDURAL BACKGROUND

        38.     Admitted.

        39.     Sea Island admits that the southernmost portion of the Island has not been

developed and that it provides habitat for some state and federally protected turtles and shorebirds;

all other allegations in Paragraph 39 are denied. Sea Island further avers that in 2015 it conveyed

to the St. Simons Land Trust a Conservation Easement to protect the southernmost portion of the

Island from further development.

        40.     Sea Island admits that the southernmost portion of the Island is sometimes visited

by residents of Sea Island, visitors to Sea Island, and others, and that the area is used for paddling,

surfing, bird-watching, and walking, and that this portion of Sea Island is subject to a Conservation

Easement as noted in response to Paragraph 39. All other allegations of Paragraph 40 are denied.

        41.     Sea Island admits that it is a privately-held resort and real estate company and that

The Reserve development is located north of the Conservation Easement boundary. All other

allegations of Paragraph 41 are denied.

        42.     The October 9, 2015 permit application is in the Administrative Record to be

compiled by the Corps, and the document speaks for itself. Sea Island admits that the lengthy

application included a request for authorization to construct a T-head groin, to construct dunes,

and to nourish approximately 1,200 linear feet of beach between the existing south groin and the

proposed new groin. All remaining allegations of Paragraph 42 are denied.




                                                  -5-
      Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 6 of 18



       43.      The allegations of Paragraph 43 are denied as stated. The October 9, 2015 permit

application states the purpose of the project as proposed was to stabilize the eroding beach south

of the existing south groin and to provide storm protection to the adjacent upland.

       44.      Sea Island admits that there are currently no houses located at The Reserve and that

no lots have yet been sold. The remaining allegations of Paragraph 44 are denied.

       45.      Denied.

                                       Background on Groins

       46.      Sea Island admits that a groin, in coastal engineering terms, is a hard structure often

constructed of rock or steel built perpendicular to the beach. Sea Island denies the remaining

allegations of Paragraph 46.

       47.      Denied.

       48.      Sea Island admits that groins, if not properly designed and constructed, can have

negative effects in certain circumstances. Sea Island denies the remaining allegations of

Paragraph 48.

       49.      Sea Island admits that groins, if not properly designed and constructed, can have

negative effects to wildlife in certain circumstances. Sea Island denies the remaining allegations

of Paragraph 49.

       50.      Sea Island denies the allegations of Paragraph 50 as stated and as applied to this

project.

       51.      Sea Island denies the allegations of Paragraph 51 as stated and as applied to this

project.

       52.      Sea Island denies the allegations of Paragraph 52 as stated and as applied to this

project.




                                                  -6-
       Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 7 of 18



        53.     The Corps’ Coastal Engineering Manual is a lengthy and technical document that

speaks for itself. Sea Island denies that the quoted language, which has been taken out of context,

is applicable to this project and therefore denies the allegations of Paragraph 53. Sea Island further

avers that the Corps’ Coastal Engineering Manual explains that “[m]odern coastal engineering

practice is to combine beach nourishment with groin construction to permit sand to immediately

begin to bypass the groin field.” Coastal Engineering Manual at V-3-59-61.

        54.     Denied.

        55.     Sea Island is without sufficient information to form an opinion as to the truth of the

allegations of Paragraph 55 and so denies the same.

                             Public and Agency Opposition to the Groin

        56.     Denied.

        57-59. Denied as stated.

        60.     Admitted. Sea Island further avers that the Georgia Department of Natural

Resources Wildlife Resources Division’s Nongame Conservation Section (“WRD”) filed no

objection to the revised application that led to the Permit that is at issue in this litigation.

        61.     Admitted. Sea Island further avers that the United States Fish & Wildlife Service

(“USFWS”) did not recommend denial of the revised application which led to the Permit that is at

issue in this litigation.

                       Consultation with the National Marine Fisheries Service
                                 and the U.S. Fish & Wildlife Service

        62-64. Admitted.

        65.     Sea Island admits that the original 2015 Biological Assessment noted that the

project as originally proposed did not include an offshore borrow area; Sea Island denies the

remaining allegations of Paragraph 65. Sea Island further avers that a “Supplemental Biological



                                                   -7-
      Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 8 of 18



Assessment and Essential Fish Habitat Assessment” was submitted in connection with the revised

application in March 2018, which fully addressed issues relating to offshore dredging.

       66.      Sea Island admits that the original 2015 Biological Assessment noted that the

project was of limited size; Sea Island denies the remaining allegations of Paragraph 66. Sea Island

further avers that a “Supplemental Biological Assessment and Essential Fish Habitat Assessment”

was submitted in connection with the revised application in March 2018, which fully addressed

issues relating to the increased size of the beach nourishment project.

       67.      Sea Island admits that the USFWS and the National Marine Fisheries Service

(“NMFS”) concurred with the effects determination on the 1,200-foot portion of the project; Sea

Island denies the remaining allegations of Paragraph 67.

                             Sea Island’s Revised Permit Application

       68.      Admitted.

       69.      Sea Island admits that two major hurricanes, Matthew and Irma, severely eroded

the beach and dunes in the area of The Reserve and further south.

       70.      Admitted.

       71.      Sea Island admits that on March 6, 2018, it submitted a Supplemental Project

Description, adding offshore dredging of between 1,315,000 and 2,500,000 cubic yards of sand

and placement of beach nourishment sand along up to 17,700 linear feet of shoreline, in addition

to the original request to construct a new groin. Sea Island denies the remaining allegations of

Paragraph 71.

       72.      Sea Island admits that the Supplemental Project Description proposed use of a

hydraulic cutterhead dredge to dredge the offshore sand and admits that an onshore sand source




                                                -8-
      Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 9 of 18



would not be sufficient for the revised beach nourishment project. Sea Island denies the remaining

allegations of Paragraph 72.

       73.      Sea Island admits that the Supplemental Project Description also proposed periodic

recycling and management of the renourished beach, as appropriate. Sea Island denies the

remaining allegations of Paragraph 73.

       74.      Admitted. Sea Island further avers that neither the Plaintiffs nor any other responder

submitted any comment opposing the offshore dredging with cutterhead dredge or the nourishment

of the beach.

       75.      Sea Island admits that the Plaintiffs filed comments regarding the October 2015

application and the March 2018 Supplemental Project Description; Sea Island denies that Plaintiffs

commented on the direct, indirect, or cumulative impacts of the offshore dredging or beach

nourishment aspects of the proposed project, and further denies any remaining allegations of

Paragraph 75.

       76-77. Denied.

                               The Supplemental Biological Assessment

       78.      Admitted.

       79.      Sea Island admits that the 2018 Supplementary Biological Assessment and

Essential Fish Habitat Assessment, based on a careful review of all impacts, concluded that “all

potential effects from the project are discountable, insignificant, or beneficial, and therefore the

proposed action is not likely to adversely affect listed species in the project area.”

       80.      Sea Island admits the first sentence of Paragraph 80. Sea Island admits that the

second and third sentences in Paragraph 80 quote from the referenced letter but further avers that




                                                 -9-
     Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 10 of 18



the selective quotes, out of context, do not accurately convey the import of the letter. The letter is

in the Administrative Record and speaks for itself.

       81.     Sea Island admits that the first sentence in Paragraph 81 quotes from the referenced

letter but further avers that the selective quote, out of context, does not accurately convey the

import of the letter. Sea Island denies the remaining allegations of Paragraph 81. The letter is in

the Administrative Record and speaks for itself.

       82.     Sea Island admits that the Corps concluded that no additional formal consultation

with NMFS was necessary. Sea Island denies the remaining allegations of Paragraph 82.

                               The Permit and the NEPA Documents

       83-84. Admitted.

       85.     Sea Island admits the Environmental Assessment concluded there would be no

significant impact from the project. Sea Island denies the remaining allegations of Paragraph 85.

                           Project Construction and the Modified Permit

       86.     Admitted.

       87.     Denied.

       88.     Sea Island denies that it deviated from its state and federal permits. In further

response, Sea Island states that it submitted its request for permit modification on May 24, 2019.

Sea Island denies the remaining allegations of Paragraph 88.

       89.     Sea Island admits that it submitted its request for permit modification on May 24,

2019. Sea Island admits that the first sentence of Paragraph 89 quotes a portion of a sentence from

its request for permit modification, but further avers that the selective quote, out of context, does

not accurately convey the import of the request or the sentence and paragraph from which the

quote is taken. The request for permit modification will be part of the Administrative Record, and




                                                 -10-
     Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 11 of 18



speaks for itself. Sea Island denies that the request for permit modification was attached to the

Second Amended Complaint as Exhibit A. Sea Island denies all other allegations contained in

Paragraph 89.

       90.      Sea Island denies Paragraph 90 as stated. Sea Island denies that a copy of the

Memorandum for Record was attached to the Second Amended Complaint as Exhibit B.

       91.      Sea Island admits that subparagraphs a-d of Paragraph 91 quote in part from the

referenced Memorandum for Record, but further avers that the selective quotes, out of context, do

not accurately convey the import of the Memorandum for Record. The Memorandum for Record

will be part of the Administrative Record, and speaks for itself. Sea Island denies all other

allegations in Paragraph 91 and its subparts.

       92.      Sea Island denies the allegations in Paragraph 92 as stated. Sea Island further states

that the Corps stated in the Memorandum for Record that, “[b]ased on the information provided

by SIA, the Corps has determined that the proposed modifications do not change the

determinations made in the Public Interest Review, 404(b)(1) analysis or cumulative impacts

assessment performed during the evaluation of the original permit. Therefore, the Corps has

determined that the proposed modifications are in the public interest, in compliance with the

404(b)(1) guidelines and would not have a significant effect on the human environment.”

       93.      Sea Island admits that the Corps modified the permit on July 5, 2019, and approved

the proposed modifications. Sea Island denies that a copy of the permit modification was attached

to the Second Amended Complaint as Exhibit C. Sea Island denies the remaining allegations in

Paragraph 93.

       94.      Admitted.




                                                 -11-
     Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 12 of 18



                                   LEGAL FRAMEWORK

                                       Clean Water Act

        95-105. Paragraphs 95 through 105 consist of conclusions of law to which no response is

required.

                             National Environmental Policy Act

        106-114. Paragraphs 106 through 114 consist of conclusions of law to which no response

is required.

                                   Endangered Species Act

        115-118. Paragraphs 115 through 118 consist of conclusions of law to which no response

is required.

                                  STANDARD OF REVIEW

        119-125. Paragraphs 119 through 125 consist of conclusions of law to which no response

is required.

                                   CLAIMS FOR RELIEF

A.      Claim One: The Corps violated the Clean Water Act and the APA by issuing the
        Permit when there is a less environmentally damaging practicable alternative to the
        project and by improperly limiting the “purpose and need” of the project.

        126.   Sea Island incorporates by reference its responses to the allegations contained in

the preceding paragraphs.

        127-128. Paragraphs 127 through 128 consist of conclusions of law to which no response

is required.

        129-131. Denied.




                                              -12-
     Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 13 of 18



B.      Claim Two: The Corps violated the Clean Water Act and NEPA by failing to
        adequately evaluate the cumulative impacts of the authorized project.

        132.   Sea Island incorporates by reference its responses to the allegations contained in

the preceding paragraphs.

        133-135. Paragraphs 133 through 135 consist of conclusions of law to which no response

is required.

        136-137. Denied.

C.      Claim Three: The Corps violated NEPA and the APA by failing to take a “hard look”
        at the environmental consequences of the proposed action and by failing to prepare
        an Environmental Impact Statement.

        138.   Sea Island incorporates by reference its responses to the allegations contained in

the preceding paragraphs.

        139.   Paragraph 139 consists of conclusions of law to which no response is required.

        140-141. Denied.

        142.   Sea Island states that the Federal Register speaks for itself and Paragraph 142

requires no response from Sea Island.

        143-146. Denied.

D.      Claim Four: The Corps violated the Clean Water Act and the APA by issuing a permit
        for a structure that would create undue interference with access to and use of public
        tidelands.

        147.   Sea Island incorporates by reference its responses to the allegations contained in

the preceding paragraphs.

        148.   Paragraph 148 consists of conclusions of law to which no response is required.

        149-151. Denied.




                                              -13-
     Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 14 of 18



E.      Claim Five: The Corps violated the Endangered Species Act and the Administrative
        Procedure Act by failing to adequately consult with NMFS and the FWS regarding
        the project.

        152.    Sea Island incorporates by reference its responses to the allegations contained in

the preceding paragraphs.

        153.    Sea Island admits that the Piping Plover has critical habitat adjacent to the project

area. Sea Island further admits that the National Recovery Plan for the Northern right whale, dated

1991, designates the shallow waters from Savannah, Georgia, south to Cape Canaveral, Florida,

as the wintering ground for the Atlantic right whale. Sea Island denies the remaining allegations

of Paragraph 153 as stated.

        154.    Sea Island admits that the Corps determined that the authorized activities may affect

but were unlikely to adversely affect certain species. Sea Island denies the remaining allegations

of Paragraph 154 as stated.

        155.    Sea Island admits that the NMFS received a letter from the Corps on May 10, 2017,

requesting consultation pursuant to Section 7 of the Endangered Species Act. Sea Island denies

the remaining allegations of Paragraph 155 as stated.

        156.    Sea Island admits that by a letter dated October 19, 2017, NMFS stated that the

potential project effects to listed species were found to be discountable, insignificant, or beneficial.

NMFS further concluded that the proposed action was not likely to affect listed species under

NMFS’s purview. Sea Island denies all remaining allegations contained in Paragraph 156 as stated.

        157-158. Admitted.

        159.    Sea Island denies the allegations in Paragraph 159 as stated.




                                                 -14-
     Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 15 of 18



        160.   Sea Island admits that certain Conservation Groups provided written notice by letter

dated October 31, 2018. Sea Island further states that the notice speaks for itself and requires no

response from Sea Island.

        161.   Sea Island denies that it has failed to comply with the Endangered Species Act. In

further response, neither the Corps nor NMFS was required to take any action because Sea Island

was and is in compliance with the Endangered Species Act. Sea Island denies the remaining

allegations of Paragraph 161 as stated.

        162.   Denied.

F.      Claim Six: The Corps violated NEPA, the Clean Water Act, and the APA by failing
        to take adequate steps to minimize or mitigate the adverse impacts of the project.

        163.   Sea Island incorporates by reference its responses to the allegations contained in

the preceding paragraphs.

        164-165. Paragraphs 164 through 165 consist of conclusions of law to which no response

is required.

        166-167. Denied.

G.      Claim Seven: The Corps violated NEPA, the Clean Water Act, and the APA by
        issuing the permit modification.

        168.   Sea Island incorporates by reference its responses to the allegations contained in

the preceding paragraphs.

        169-170. Denied.

                                     PRAYER FOR RELIEF

        Sea Island denies Plaintiffs are entitled to any of their Prayers for Relief.




                                                 -15-
     Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 16 of 18



                                     AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

       The Second Amended Complaint should be dismissed for failure to state a claim upon

which relief can be granted.

                                     Second Affirmative Defense

       The Second Amended Complaint should be dismissed because Plaintiffs lack standing to

raise some or all of their claims.

                                      Third Affirmative Defense

       Plaintiffs have failed to exhaust their administrative remedies on issues not presented to

the Corps of Engineers during the public notice and comment process.

                                     Fourth Affirmative Defense

       The Second Amended Complaint should be dismissed because the Permit and Permit

Modification were issued in compliance with all applicable substantive and procedural

requirements.

       WHEREFORE, Sea Island denies that Plaintiffs are entitled to any relief whatsoever and

prays for judgment as follows:

       A.       Dismissing Plaintiffs’ Second Amended Complaint for Declaratory and Injunctive

Relief with prejudice;

       B.       Awarding Sea Island its costs for defending this action, including reasonable

attorneys’ fees; and




                                                -16-
   Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 17 of 18



     C.     Such other and further relief that this Court deems just and proper.

     Respectfully submitted, this 9th day of October, 2019.


HALL BOOTH SMITH, P.C.                        KING & SPALDING LLP

 /s/ James B. Durham, Esq.                     /s/ Patricia T. Barmeyer, Esq.
JAMES B. DURHAM                               PATRICIA T. BARMEYER
Georgia Bar No. 235526                        Georgia Bar No. 038500
STEPHANIE R. AMIOTTE                          RANDY J. BUTTERFIELD
Georgia Bar No. 274946                        Georgia Bar No. 100120
3528 Darien Highway, Suite 300                1180 Peachtree Street NE
Brunswick, Georgia 31525                      Atlanta, Georgia 30309-3521
Phone: (912) 554-0093                         Phone: (404) 572-4600
Fax:     (912) 554-1973                       Fax:      (404) 572-5137
Email: jdurham@hallboothsmith.com             Email: pbarmeyer@kslaw.com
        samiotte@hallboothsmith.com                    rbutterfield@kslaw.com

            Attorneys for Intervenor Defendant Sea Island Acquisition, LLC




                                            -17-
        Case 4:18-cv-00251-JRH-CLR Document 61 Filed 10/09/19 Page 18 of 18



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

 ALTAMAHA RIVERKEEPER, ONE
 HUNDRED MILES, and SURFRIDER
 FOUNDATION,
          Plaintiffs,
   v.                                                           CIVIL ACTION NO.
                                                              4:18-cv-00251-JRH-JEG
 THE UNITED STATES ARMY CORPS OF
 ENGINEERS, et al.,
          Defendants,
  and
 SEA ISLAND ACQUISITION, LLC,
          Intervenor Defendant.

                                  CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing Answer of Sea Island Acquisition,
LLC to Second Amended Complaint for Declaratory and Injunctive Relief with the Clerk of
Court for the United States District Court for the Southern District of Georgia by using the
CM/ECF system, which will send a notification of such filing to the following attorneys of record:
    William W. Sapp, Esq.                          Martha C. Mann, Esq.
    Megan Hinkle Huynh, Esq.                       Dedra S. Curteman, Esq.
    Bob Sherrier, Esq.                             Bradford C. Patrick, Esq.
    Southern Environmental Law Center              United States Department of Justice
    Attorneys for Plaintiffs                       Attorneys for Federal Defendants

    Kimberly A. Sturm, Esq.
    Weissman, PC
    Attorney for Plaintiffs

         This 9th day of October, 2019.

                                                    HALL BOOTH SMITH, P.C.

                                                     /s/ James B. Durham, Esq.
 3528 Darien Highway, Suite 300                     JAMES B. DURHAM
 Brunswick, Georgia 31525                           Georgia Bar No. 235526
 Phone: (912) 554-0093                              Attorney for Intervenor Defendant
 Fax: (912) 554-1973                                Sea Island Acquisition, LLC
 Email: jdurham@hallboothsmith.com
